Dear Judge Cormier:
You have requested the opinion of this office regarding what measures may be taken by a citizen whenever another citizen's dog comes on their property.
LSA-R.S. 3:2773 provide in pertinent part:
         A. Dogs owned by citizens of this state and by citizens of other states and situated and located in this state are declared to be personal property of such citizens.
         B. Any citizen may, or the sheriff, constable, or other police officers of any parish, ward, or municipality shall seize any dog found unaccompanied by its owner or keeper and running at large on any road, street, or other public place, or trespassing on any premises other than the premises of the owner. If the dog is wearing a collar bearing a tag showing the name and address of its owner, it shall be impounded and the citizen or officer so seizing and impounding the dog shall immediately thereafter by written notice notify the owner of the dog, at the address disclosed by the tag on the dog's collar, that the dog has been seized and impounded by him, and unless the owner or keeper of the dog shall, within seven days from the receipt of the notice, claim the dog and pay the citizen or officer a fee of one dollar for seizing and a fee of twenty-five cents for each day it is impounded, it shall be disposed of in a humane manner.
A clear reading of the statute sets out the steps which a citizen must take when finding another citizens dog upon his property. If a citizen finds such a dog he must give written notice to the owner that the dog has been seized and impounded by him, and unless the owner or keeper of the dog shall, within seven days from receipt of the notice, claim the dog and pay the citizen or officers a fee of one dollar for seizing and a fee of twenty-five cents for each day it is impounded, it shall be disposed of in a humane manner.
I hope that this adequately answered your request. If you need further assistance please advise.
Yours very truly,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: ______________________ ROLAND J. DARTEZ Assistant Attorney General
RIP/RJD/pb
rjd/opinion/ 95-75
Honorable Elton B. Cormier Justice of the Peace 666 Beaugh Street Church Point, LA 70525
DATE RECEIVED:
DATE RELEASED:
ROLAND J. DARTEZ ASSISTANT ATTORNEY GENERAL